internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp b02-plr-119822-99 date date legend mutual stock holding stock holding subsidiary subsidiary subsidiary subsidiary state x y z business a dollar_figureu year v year w plr-119822-99 dear this letter is in reply to a letter dated date regarding the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated february may may and date the information submitted for consideration is summarized below mutual is a mutual_insurance_company organized under the law of state x mutual is an accrual basis calendar-year taxpayer and is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return the sole asset of mutual is the stock of stock holding as a mutual_insurance_company mutual has no authorized issued or outstanding capital stock rather it has members who are the policyholders the membership interests in mutual include voting rights and the right to participate in the distributions of mutual surplus in the event of mutual voluntary dissolution or liquidation stock holding is organized under the law of state x and is a wholly-owned subsidiary of mutual stock holding 1’s assets consist primarily of of the stock of subsidiary subsidiary and subsidiary and y of the stock of stock holding stock holding is a publicly traded insurance holding_company organized under state x law stock holding is an accrual basis calendar-year taxpayer and is the common parent of an affiliated_group_of_corporations the principal assets of stock holding consist of the stock of its wholly-owned subsidiaries which are all involved in business a stock holding and those subsidiaries that are not life_insurance_companies file a consolidated federal_income_tax return for what are represented as valid business reasons mutual has decided to convert from a mutual_insurance_company to a stock insurance_company accordingly mutual proposes the following i ii stock holding will liquidate into mutual mutual will convert under state x law into a stock insurance_company the conversion the rights of mutual members will be extinguished and the eligible members will receive in the aggregate voting common_stock that will ultimately represent y of mutual and approximately dollar_figureu of cash or policy credits funded by mutual and iii stock holding will merge into mutual by means of a statutory merger under state x law the public shareholders of stock holding will plr-119822-99 receive voting common_stock of mutual representing approximately z of the corporation in calculating the amount of consideration to be received by each eligible member in the conversion shares of mutual voting common_stock will be allocated among all the eligible members entitled to receive consideration in accordance with the terms of the plan of conversion and actuarial computations as described in the plan of conversion eligible members shall be entitled to receive either shares of mutual voting common_stock cash or policy credits in exchange for their membership interests in the case of membership interests associated with qualified contracts eligible members shall receive only policy credits eligible members with mailing addresses outside of the united_states or with an address to which mail is undeliverable and eligible members known to be in bankruptcy proceedings or whose policy is subject_to a creditor lien will receive solely cash in exchange for their membership interests all other eligible members will be entitled to receive cash mutual stock or a combination thereof based upon their election and funds availability with regard to the liquidation of stock holding into mutual the taxpayer has made the following representations a b c d e f mutual on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least of the single outstanding class of stock holding stock no shares of stock holding stock will have been redeemed during the three years preceding the adoption of the plan_of_liquidation of stock holding all distributions from stock holding to mutual pursuant to the plan of complete_liquidation will be made within a single taxable_year of stock holding as soon as the first liquidating_distribution has been made stock holding will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders stock holding will retain no assets following the final liquidating_distribution the liquidation of stock holding will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of stock holding plr-119822-99 g h i j k l prior to adoption of the plan_of_liquidation no assets of stock holding will have been distributed in_kind transferred or sold to mutual except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the plan_of_liquidation stock holding will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of stock holding will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between mutual and stock holding and none has been canceled forgiven or discounted except for transactions occurring more than three years prior to the date of adoption of the plan_of_liquidation mutual is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in connection with or in any way related to the proposed liquidation of stock holding have been fully disclosed with regard to the conversion of mutual from a mutual_insurance_company to a stock insurance_company as described above the taxpayer has made the following representations m n o the fair_market_value of the mutual stock received by its members together with the cash and policy credits will approximately equal the fair_market_value of the proprietary interests in mutual surrendered in the exchange the conversion is not part of a plan to increase the proportionate interest of any owner in the assets or earnings_and_profits of mutual following the conversion mutual will continue as a stock insurance_company to be a company p mutual and its members will each pay their own expenses if any incurred in connection with the recapitalization q the conversion will occur under a plan agreed upon before the transaction is implemented plr-119822-99 r s t mutual is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code following its conversion into a stock company mutual will be treated under state x law as the same corporation that previously existed as a mutual company following the recapitalization and the merger of mutual and stock holding mutual will continue to own all of the stock of the subsidiaries formerly owned by it and by stock holding with regard to the merger of mutual and stock holding as described above the taxpayer has made the following representations u to the best knowledge and belief of the taxpayer and the taxpayer’s representatives the merger of stock holding into mutual will qualify as a reorganization within the meaning of sec_368 based solely on the information submitted and the representations made we hold that provided that the requirements of sec_332 are met no gain_or_loss will be recognized by mutual upon the receipt of the assets and liabilities of stock holding distributed in complete_liquidation sec_332 no gain_or_loss will be recognized by stock holding on the distribution of its assets to or the assumption of its liabilities by mutual sec_336 sec_337 and sec_337 mutual basis in each asset to be received from stock holding as a result of the complete_liquidation will equal the basis of that asset in the hands of stock holding immediately before the complete_liquidation sec_334 mutual holding_period in each asset to be received from stock holding as a result of the complete_liquidation will include the period during which that asset was held by stock holding sec_1223 mutual will succeed to and take into account the items of stock holding described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent stock holding 1's earnings_and_profits are reflected in mutual earnings_and_profits mutual will succeed to and take into account the earnings_and_profits or deficit in earnings and plr-119822-99 profits of stock holding as of the date of the liquidation sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of stock holding or mutual will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 the conversion of mutual from a mutual_insurance_company to a stock company as described above will constitute a recapitalization and therefore qualify as a reorganization within the meaning of sec_368 of the code mutual will be a_party_to_a_reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized by mutual members on the exchange of their membership interests solely for mutual stock as described above sec_354 the basis of mutual membership interests is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the mutual stock to be received in exchange for mutual membership interests will equal the basis of the mutual membership interests surrendered therefor ie zero sec_358 the holding_period of the mutual stock to be received by mutual members will include the period the mutual member held such mutual membership interest surrendered in exchange therefor sec_1223 gain will be recognized by those eligible members who receive cash in addition to mutual common_stock as described above in exchange for their mutual membership interest but not in excess of the amount of cash received sec_356 no loss will be recognized on the exchange sec_356 the redemption of the membership interests in mutual will be treated as a distribution in partial or full payment in exchange for stock under sec_302 for the purposes of determining gain in such redemption the basis of the equity interests deemed to have been redeemed will be zero no gain_or_loss will be recognized by mutual on the issuance of mutual stock in exchange for mutual membership interests sec_1032 the affiliated_group of which mutual was the common parent immediately before the proposed transaction will remain in existence and mutual will continue as the common parent sec_1 plr-119822-99 d the conversion will not have any effect on the date that any member’s life_insurance or annuity_contract was issued purchased or entered into for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_264 sec_7702 sec_7702a and sec_7702b moreover the conversion will not require retesting or the start of new test periods for the contracts under sec_264 sec_7702 b - e or 7702a c sec_403 of the code provides generally that amounts contributed by certain tax-exempt employers to an annuity_contract purchased from an insurance_company by such an employer for an employee shall be excluded from the gross_income of the employee for the taxable_year of contribution and that the amount actually distributed to any distributee under such a contract shall be taxable to such distributee in the year distributed under sec_72 sec_403 imposes a limit on the maximum amount which may be contributed to a tax-sheltered annuity described in sec_403 on behalf of an employee in any taxable_year sec_403 provides that the provisions of sec_403 will not apply to an annuity unless under the annuity distributions are restricted to certain distribution events such as separation_from_service or attainment of age ½ sec_408 of the code defines an ira annuity as an annuity or endowment_contract which is issued by an insurance_company and which meets the requirements of sec_408 sec_408 establishes the annual_limit on contributions and premiums to an ira sec_408 provides that amounts paid or distributed from an ira shall be included in gross_income by the payee or distributee in the manner provided in sec_72 sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income and ii if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_72 defines the annuity_starting_date in part as the first day of the first period for which an amount is received as an annuity under the annuity_contract sec_72 provides that an amount shall be treated as allocable to income_on_the_contract to the extent that such amount does not exceed the excess of the cash_value of the contract immediately before the amount is received over the investment_in_the_contract at the time sec_72 provides in part that with certain exceptions an amount received from a_trust described in sec_401 which is exempt from tax under sec_501 or from a contract purchased by a_trust described in sec_401 purchased as part of a plan described in sec_403 or from a contract under sec_403 that the proceeds shall be included in gross_income but only to the extent it exceeds the investment plr-119822-99 in the contract sec_72 provides that the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent such amount was excludable from gross_income sec_72 of the code provides in part that if any taxpayer receives any amount from a qualified_retirement_plan defined in sec_4974 as including annuity_contracts under sec_401 sec_403 sec_403 and sec_408 prior to certain dates or the occurrence of certain events specified in sec_72 the taxpayer’s tax for the taxable_year shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4973 of the code imposes an excise_tax equal to percent of the amount of any excess_contribution to an ira or sec_403 annuity this percent tax applies for each taxable_year during which such excess_contributions remain in such ira or sec_403 annuity determined as of the end of the taxable_year sec_4979 of the code imposes an excise_tax equal to percent of the excess_aggregate_contributions under a qualified_plan or sec_403 tax-sheltered annuity plan for a taxable_year excess_aggregate_contributions under sec_4979 are defined in part as the sum of the employer matching_contributions and employee contributions actually made on behalf of highly compensated employees for a plan_year in excess of the maximum amount of such contributions permitted under the actual_contribution_percentage_test of sec_401 for such plan_year sec_3405 of the code requires the payor of a designated_distribution within the meaning of sec_3405 to withhold certain amounts from such distributions in general absent an election under sec_3405 made by a recipient sec_3405 requires the payor to withhold on distributions from employer deferred_compensation plans iras and commercial annuities as a general_rule all interest dividends capital growth stock distributions or any other change in the nature of assets through reorganization recapitalization or otherwise are held as part of the tax-deferred solution ie the tsa the ira and the qualified_plans until the assets are distributed only upon distribution are such increases in account value taxable to the recipient central to our analysis of your submitted ruling requests is the question of whether or not membership interests in a mutual_insurance_company are within the stated plans in this regard any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder’s acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract prior to conversion the membership interests have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by plr-119822-99 payment of benefits to the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these membership interests cannot be obtained by any purchase separate from an insurance_contract issued by mutual in view of the foregoing such interests are part of the tax qualified retirement contracts created pursuant to sec_401 sec_403 and sec_408 of the code respectively while it has been recognized that consideration received in a demutualization transaction is in exchange for a membership interest in a mutual_insurance_company and not from or under an insurance_contract such a distinction does not require the detachment of such consideration from the tax qualified retirement contracts which consists of both the contracts and all other interests which arise with the purchase of such a contract see revrul_71_233 1971_1_cb_113 rather contracts and the related membership interests must be viewed as part of a program of interrelated contributions and benefits which are retained within the plans cf income_tax regulation sec_1_72-2 the planned issuance of policy credits does not constitute a distribution of such credits to the annuitants the conversion of membership interests in mutual to policy credits is a mere change in form of one element within the arrangement to another since the conversion increases the accumulation value of the annuity_contracts the policy credits are treated for purposes of sec_403 and sec_408 of the code in the same manner as any other return of or return on an investment within the arrangements described above and are not regarded as having been received by the policyholder similarly under sec_402 sec_403 and sec_408 of the code only amounts paid or distributed under the applicable plans will be included in the gross_income of the distributee under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee as policy credits will be issued in exchange for membership interests such interests being held within the applicable plans no amount is treated as received by or includible in the gross_income of any policyholder under such plans of mutual for purposes of sec_72 the value of policy credits which will be added to the tax-qualified retirement contracts will not be regarded as part of the investment in the contracts an amount which under sec_72 consists of the aggregate amount of premiums or other consideration paid for the contract in addition as no amount is to be treated as having been distributed as a result of the issuance of policy credits nor received by the tax-qualified retirement policyholders outside the plans the additional percent tax imposed by sec_72 does not apply as indicated above sec_4979 of the code imposes excise_taxes on certain excess_contributions made to plans described in sec_401 and sec_403 sec_4973 imposes excise_taxes on certain excess_contributions made to iras and to certain tax-sheltered annuity_plans described in sec_403 because the addition of policy plr-119822-99 credits pursuant to the conversion occurs within the above arrangements causing neither a distribution from nor a contribution to such annuities no excess_contributions can be attributed to the addition of policy credits to the pension annuities sec_3405 of the code requires a payor to withhold income taxes on certain designated distributions including distributions from or under an employer_deferred_compensation_plan an individual_retirement_plan or a commercial_annuity the addition of policy credits within the tax-sheltered annuity arrangement described in sec_403 or ira arrangement pursuant to the conversion does not result in the distribution of any amounts to individual policyholders within the meaning of sec_3405 and will not be subject_to any requirement to withhold accordingly we conclude that under the terms of the proposed demutualization transaction whereby mutual plans to issue policy credits to qualified contracts that the issuance of policy credits to mutual members owning qualified contracts - will not be treated as a distribution that would affect the treatment of the qualified contracts under sec_402 sec_403 or sec_408 will not be treated as a distribution or contribution with respect to the qualified contracts that would result in an additional income or excise_tax under sec_72 sec_72 sec_4973 or sec_4979 will not result in current taxable_income to the members owning the qualified contracts will not be treated for purposes of sec_72 as part of the investment in the qualified contracts but will be treated for purposes of sec_403 and sec_408 as investment earnings attributable to the year in which the policy credits are issued and will not be subject_to_withholding pursuant to sec_3405 the rulings provided herein are based upon the assumption that the plans described are tax-sheltered annuity_plans that meet the requirements of sec_403 ira’s that meet the requirements of sec_408 or plans that meet the requirements of sec_401 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process plr-119822-99 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or income_tax regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings our ruling that the conversion constitutes a reorganization within the meaning of sec_368 of the code is conditioned on mutual being considered the same entity before and afer the conversion under state x law this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of mutual and stock holding for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely associate chief_counsel corporate by lewis k brickates assistant to the branch chief branch
